DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 8 recites “the passage crosssection” however for grammatical correctness this should read --the passage cross-section--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase "most particularly preferred" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 is also rejected under 35 USC 112(b) due to being dependent from claim 4.
Claim 6 recites “characterized in that it is configured…” however the pronoun “it” renders the limitation indefinite as neither the limitation nor the rest of the claim make clear what “it” is referring to. This claim shall be examined as best understood.
Claims 7-9 are also rejected under 35 USC 112(b) due to being dependent from claim 6.
Claim 7 recites “characterized in that the funnel membrane (12) forms part of the closing device (27), whereby, without liquid supply to the liquid inlet opening (2), it rests with its inner periphery (19) on the outside of the jet forming body (6). With the supply of liquid to the liquid inlet opening (2) the inner periphery (19) of the funnel membrane (12) lifts up from the jet forming body (6) and uncovers an annular passage opening.” The claim is unclear as the form of a claim requires the claim to have one ending punctuation signifying that the claim has ended, however claim 7 ends after “the jet forming body (6).” and then appears to continue at “With the supply...” however there is uncertainty in whether or not this is in fact supposed to be a continuation of the limitation of claim 7 or if this new sentence is in fact the beginning of another claim.
The term "bead-shaped" in claim 11 is a relative term which renders the claim indefinite.  The term "bead-shaped" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art The shape of the outer peripheral region of the funnel membrane is rendered indefinite. This claim shall be examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (US Pat No 3,527,056).
Re claim 1, Hoffman shows a liquid jet nozzle (Fig. 2, 19) with the following features:
comprising a housing (20/32) with a liquid inlet opening (26) and a jet outlet opening (85);
arranged in the housing (20/32) is a jet forming body (35/37/78) around which liquid can flow freely, and an end section (37) that is tapered in the direction of the jet outlet opening;
between the housing (20/32) and the jet forming body (35/37/78) to at least a portion of its axial length an annular flow channel (81/83) is configured;
between the liquid inlet opening (26) and the jet outlet opening (85) is a jet forming area (84) with a flow channel, the passage crosssection of which can be altered;

the alterable passage cross-section is configured in annular form with the jet forming body (35/37/78) extending into the funnel membrane (50/61/90),
the housing (20/32) comprises at least one opening (89) through which the inside of the housing (20/32) is laterally vented in the jet forming area (84).
Re claim 2, Hoffman shows the tapered end section (Fig. 2, 37) of the jet forming body (35/37/78) is substantially cone-shaped, whereby the jet forming body (35/37/78) terminates in a point, preferably in the flow direction.
Re claim 3, Hoffman shows that the jet forming body (Fig. 2, 35/37/78) is mounted immovably (col. 3, lines 3-5) in the housing (20/32)
Re claim 4, Hoffman shows that upstream of the funnel membrane (Fig. 2, 50/61/90) in an annular space between the housing (20/32) and the jet forming body (35/37/78), spokes (43/44) supporting the jet forming body (35/37/78) are provided, which, most particularly preferred, are designed as flow guide surfaces.
Re claim 5, Hoffman shows that the spokes (Fig. 2, 43/44) comprise openings in the form of slits (39).
Re claim 6, Hoffman shows that it is configured as a valve nozzle with a closing device (disclosed as the funnel membrane and jet forming body in interaction; Hoffman - Fig. 2, 37/61) arranged downstream of the liquid inlet opening (26) that opens and closes in accordance with a preliminary pressure.

Re claim 8, Hoffman shows the inner periphery (Fig. 2, 80) of the funnel membrane (50/61/90) rests on the tapered end section (37) of the jet forming body (35/37/78).
Re claim 9, Hoffman shows that the wall thickness (Fig. 2, 61) of the funnel membrane (50/61/90) decreases in a throughflow direction.
Re claim 10, Hoffman shows that on its outer periphery the funnel membrane (Fig. 2, 50/61/90) is affixed immovably (col. 3, lines 15-21 and col. 4, lines 10-15) to the housing (20/32).
Re claim 11, Hoffman shows the funnel membrane (Fig. 2, 50/61/90) comprises a bead-shaped outer peripheral region (55).
Re claim 12, Hoffman shows that the housing (Fig. 2, 20/32) has an axial throughflow with the liquid inlet opening (26) being arranged opposite of the jet outlet opening (85).
Claims 1, 2 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ilott (US Pat No 4,941,614).
Re claim 1, Ilott shows a liquid jet nozzle (Figs. 5-7) with the following features:
comprising a housing (13/22) with a liquid inlet opening (32) and a jet outlet opening (12);
arranged in the housing (13/22) is a jet forming body (10) around which liquid can flow freely, and an end section (11) that is tapered in the direction of the jet outlet opening;
between the housing (13/22) and the jet forming body (10) to at least a portion of its axial length an annular flow channel (52/53) is configured;

in the jet forming area (40/41), the flow channel is radially outwardly delimited by an elastically deformable funnel membrane (46), the outer periphery of which is permanently sealed (47) to the housing (13/22) and which is tapered in the throughflow direction in order to automatically alter the passage cross-section according to the local liquid pressure, the funnel membrane (46) radially expands when the liquid pressure increases, and radially contracts when the liquid pressure decreases;
the alterable passage cross-section is configured in annular form with the jet forming body (10) extending into the funnel membrane (46),
the housing (13/22) comprises at least one opening (50) through which the inside of the housing (13/22) is laterally vented in the jet forming area (40/41).
Re claim 2, Ilott shows the tapered end section (Fig. 5, 11) of the jet forming body (10) is substantially cone-shaped, whereby the jet forming body (10) terminates in a point, preferably in the flow direction.
Re claim 4, Ilott shows that upstream of the funnel membrane (Fig. 7, 46) in an annular space between the housing (13/22) and the jet forming body (10), spokes (54) supporting the jet forming body (10) are provided, which, most particularly preferred, are designed as flow guide surfaces.
Re claim 5, Ilott shows that the spokes (Fig. 7, 54) comprise openings in the form of slits (through 54).
Re claim 6, as best understood, Ilott shows that it is configured as a valve nozzle with a closing device (disclosed as the funnel membrane and jet forming body in interaction; Ilott - Fig. 7, 10/46) arranged downstream of the liquid inlet opening (32) that opens and closes in accordance with a preliminary pressure.
Re claim 7, Ilott shows that the funnel membrane (Fig. 7, 46) forms part of the closing device (10/46), whereby, without liquid supply to the liquid inlet opening (32), it 
Re claim 8, Ilott shows the inner periphery (Fig. 5, 42) of the funnel membrane (46) rests on the tapered end section (11) of the jet forming body (10).
Re claim 9, Ilott shows the wall thickness of the funnel membrane (Fig. 7, 46) decreases in the throughflow direction.
Re claim 10, Ilott discloses that on its outer periphery the funnel membrane (Fig. 7, 46) is affixed immovably (47/48; col. 8, lines 2-3) to the housing (13/22).
Re claim 11, as best understood, Ilott shows that the funnel membrane (Fig. 7, 46) comprises a bead-shaped outer peripheral region (47).
Re claim 12, Ilott shows that the housing (13/22) has an axial throughflow with the liquid inlet opening (32) being arranged opposite of the jet outlet opening (12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/STEVEN M CERNOCH/          Examiner, Art Unit 3752